This case involves the same questions as its companion case, Tuttle v. Jockmus, ante, p. 683. The only difference is in the acceleration clause which in this case reads, "and if default shall be made in the payment of any one of said notes at the time of its maturity, or of the interest due on said notes." The defendant does not demur for uncertainty, as in the companion case, "but only because such clause does not appear in the notes." The opinion in the Tuttle
case determines this case.
   There is error, the judgment is set aside and the cause remanded to be proceeded with according to law.
In this opinion the other judges concurred, except MALTBIE and HINMAN, Js., who dissented.